DETAILED ACTION
This Office Action is responsive to the reply filed on August 10, 2022. Claims 1-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 4 is objected to because of the following informalities:  
“main drive shaft” should be introduced with a definite article, that is -- the main drive shaft --. 
Appropriate correction is required.
Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
8,314,505
“MCLOUGHLIN”
4,139,780
“HUCKER”
10,968,825
“MACKIN”






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over MCLOUGHLIN in view of HUCKER. 
Re Claim 1, MCLOUGHLIN teaches a aircraft hybrid propulsion system (Fig. 1) comprising; an internal combustion engine 12 comprising a main drive shaft 28; an electric machine 36 comprising an electric machine rotor 40; a propulsor 14 mounted to a propulsor shaft 34; and a clutch arrangement [42, 44] configured to selectively couple each of main drive shaft and the electric machine rotor to the propulsor shaft (4:31-58); wherein the electric machine rotor mounted coaxially with the main drive shaft (Fig. 1, 3:58-60); and the clutch arrangement comprises a first clutch 44 configured to couple the main drive shaft to the propulsor shaft, and a second clutch 42 configured to couple the electric machine rotor to the propulsor shaft (3:41-57; 4:31-58). However, MCLOUGHLIN fails to teach the first and second clutches are overrunning clutches. 
HUCKER teaches overrunning clutches (50, 148). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the first and second clutches such that they are overrunning clutches, in order to provide coupling or uncoupling in response to selected operating conditions (3:41-50, 5:36-47) 
Re Claim 3, MCLOUGHLIN in view of HUCKER teaches the system of claim 1. MCLOUGHLIN further teaches the main drive shaft is provided radially inward of the electric machine rotor, or the main drive shaft is provided radially outward of the electric machine rotor (26, Fig. 1). 
Re Claim 14, MCLOUGHLIN in view of HUCKER teaches the system of claim 1. MCLOUGHLIN further teaches the internal combustion engine comprises a gas turbine engine (3:14-26). 
Re Claim 15, MCLOUGHLIN in view of HUCKER teaches the system of claim 1. MCLOUGHLIN further teaches an aircraft comprising a hybrid propulsion system of claim 1 (4:55-58)
Claims 2, 4-13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over MCLOUGHLIN in view of HUCKER as applied above and further in view of MACKIN. 
Re Claim 2, MCLOUGHLIN in view of HUCKER teaches the system of claim 1. MCLOUGHLIN further teaches each of the main drive shaft, the propulsor shaft and the electric machine are coaxial with one another (26, Fig. 1). MCLOUGHLN in view of HUCKER fails to teach a shaft of the electric machine.
MACKIN teaches each of a main drive shaft 418, a propulsor shaft 420 (between fan and 600) and a shaft (shaft between 600 and 608) of electric machine 406 are coaxial with one another (Fig. 6, 14:4-38). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system such that the main drive shaft, the propulsor shaft and the electric machine are coaxial with one another facilitate coupling and uncoupling according to operating conditions (MCLOUGHLN 3:41-57; 4:31-58) and/or to drive the propulsor with at least two independent inputs with minimal power utilization and/or without additional actuating components (MACKIN 15:1-17).
Re Claim 4, MCLOUGHLIN in view of HUCKER and MACKIN teaches the system of claim 2. MCLOUGHLIN further teaches the propulsor shaft is between the electric machine rotor and main drive shaft (axially, Fig. 1). 
Re Claim 5, MCLOUGHLIN in view of HUCKER teaches a aircraft hybrid propulsion system according to claim 1 as discussed above. However, MCLOUGHLIN in view of HUCKER as discussed so far fails to teach the propulsor shaft is coupled to a radially outer race of the first overrunning clutch. 
	MACKIN teaches a propulsor shaft is coupled to a radially outer race of an overrunning clutch (14:30 to 15:18). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the propulsor shaft of MCLOUGHLIN in view of HUCKER coupled to a radially outer race of the first overrunning clutch to drive the propulsor with at least two independent inputs with minimal power utilization and/or without additional actuating components (MACKIN 15:1-17). 
Re Claim 6, MCLOUGHLIN in view of HUCKER teaches the aircraft hybrid propulsion system of claim 1, but as discussed so far fails to teach the propulsor shaft is coupled to a radially inner race of the first overrunning clutch, and is coupled to a radially outer race of the second overrunning clutch. 
	MCLOUGHLIN further teaches the propulsor shaft may be coupled with the first clutch and the second clutch (4:44-58). MACKIN teaches shafts may be connected to inner or outer races of overrunning clutches (14:30 to 15:18). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the propulsor shaft so it is coupled to a radially inner race of the first overrunning clutch, and is coupled to a radially outer race of the second overrunning clutch, to drive the propulsor with at least two independent inputs with minimal power utilization and/or without additional actuating components (MACKIN 15:1-17).
Re Claim 7, MCLOUGHLIN in view of HUCKER teaches the aircraft hybrid propulsion system according to claim 1, but fails to teach wherein the electric motor comprises a permanent magnet motor. 
	MACKIN teaches an electric motor that comprises a permanent magnet motor (14:19-29). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system with an electric motor comprises a permanent magnet motor to drive electrical aircraft systems and/or charge a battery (14:4-29). 
Re Claim 8, MCLOUGHLIN in view of HUCKER teaches the aircraft hybrid propulsion system according to claim 1, but fails to teach the first overrunning clutch is configured to couple the main drive shaft to the propulsor shaft when torque is applied by the main drive shaft to the propulsor shaft in a first direction relative to the propulsor shaft, and decouple the main drive shaft from the propulsor drive shaft when torque is applied in a second direction. 
	MACKIN teaches a first overrunning clutch is configured to couple the main drive shaft to the propulsor shaft when torque is applied by the main drive shaft to the propulsor shaft in a first direction relative to the propulsor shaft, and decouple the main drive shaft from the propulsor shaft when torque is applied in a second direction (14:42-62). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system wherein the first overrunning clutch is configured to couple the main drive shaft to the propulsor shaft when torque is applied by the main drive shaft to the propulsor shaft in a first direction relative to the propulsor shaft, and decouple the main drive shaft from the propulsor drive shaft when torque is applied in a second direction, to drive the propulsor with at least two independent inputs with minimal power utilization and/or without additional actuating components (MACKIN 15:1-17).
Re Claim 9, MCLOUGHLIN in view of HUCKER teaches the aircraft hybrid propulsion system according to claim 1, but fails to teach wherein the second overrunning clutch is configured to couple the electric machine rotor to the propulsor shaft when torque is applied by the electric machine to the propulsor shaft in a first direction relative to the propulsor shaft, and decouple the electric machine from the propulsor shaft when torque is applied in a second direction. 
	MACKIN teaches a second overrunning clutch configured to couple the electric machine rotor to the propulsor shaft when torque is applied by the electric machine to the propulsor shaft in a first direction relative to the propulsor shaft, and decouple the electric machine from the propulsor shaft when torque is applied in the second direction (14:42-62). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system wherein the second overrunning clutch is configured to couple the electric machine rotor to the propulsor shaft when torque is applied by the electric machine to the propulsor shaft in a first direction relative to the propulsor shaft, and decouple the electric machine from the propulsor shaft when torque is applied in a second direction, to drive the propulsor with at least two independent inputs with minimal power utilization and/or without additional actuating components (MACKIN 15:1-17).
Re Claims 10-11, MCLOUGHLIN in view of HUCKER teaches the aircraft hybrid propulsion system according to claim 1, but fails to teach wherein the propulsor shaft is coupled to the propulsor via a reduction gearbox and wherein the reduction gearbox comprises an epicyclic gearbox. 
	MACKIN teaches a propulsor drive shaft is coupled to the propulsor via a reduction gearbox and wherein the reduction gearbox comprises an epicyclic gearbox (15:62 to 16:9). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the propulsor drive shaft is coupled to the propulsor via a reduction gearbox and wherein the reduction gearbox comprises an epicyclic gearbox, in order to drive the propulsor at a desired rotational speed with respect to a drive shaft (15:62 to 16:9).
Re Claims 12-13, MCLOUGHLIN in view of HUCKER teaches the aircraft hybrid propulsion system according to claim 1, but fails to teach the aircraft hybrid propulsion system comprises one or more of an electric energy storage device and a generator configured to provide electrical power to the electric machine, wherein the generator is coupled to the internal combustion engine. 
	MACKIN teaches the aircraft hybrid propulsion system comprises one or more of an electric energy storage device 214 and a generator configured to provide electrical power to the electric machine, wherein the generator is coupled to the internal combustion engine (11:25-56). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system such that the aircraft hybrid propulsion system comprises one or more of an electric energy storage device and a generator configured to provide electrical power to the electric machine, wherein the generator is coupled to the internal combustion engine, so a motor can be used to drive the propulsor  to produce thrust during flight (e.g., during cruise), can be used when there is a failure in the gas turbine engine, can be used supplement the gas turbine engine  (e.g., to provide extra power for short periods), and/or can be used to produce electrical power for the aircraft (MACKIN 11:25-56).
Re Claim 16, MCLOUGHLIN in view of HUCKER and MACKIN teaches the aircraft hybrid propulsion system according to claim 5 as discussed above, but as discussed so far fails to teach wherein the propulsor shaft is coupled to a radially inner race of the second overrunning clutch.
MCLOUGHLIN teaches the propulsor shaft may be coupled with the first clutch and the second clutch (4:44-58) and illustrates a connection flange 46 (consonant with connection to the outer race in MACKIN) for clutch 42 and illustrates connection to the inner side of the clutch 42 (Fig. 1). MACKIN further teaches overrunning clutches may be connected to respective shafts at the inner or outer race to achieve successful selective coupling. (15:1-18). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the propulsor shaft is coupled to a radially inner race of the second overrunning clutch, it has been held that [when] all the claimed elements were known in the prior art (in the instant case, clutch, shaft and inner race) and one skilled in the art could have combined the elements as claimed by known methods (facilitate connection of a shaft to a clutch inner race) 
with no change in their respective functions (facilitate connection and disconnection), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art (selective coupling and uncoupling between a shaft and coupling), it would have been an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976). See MPEP § 2143 (I) A.

Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive. 
Applicant argues that providing the clutches of McLoughlin as overrunning would “at least one of” (1) result in McLoughlin’s invention unsatisfactory for its intended purpose or (2) changing the principle of operation of McLoughlin’s invention. Applicant points to optional features of McLoughlin in support of the contention; notably, the “must” emphasized by Applicant refers to an optional third mode where the clutch is variable. It is clear that the clutches in fact need not be variable for McLoughlin to operated satisfactorily for its intended purpose and according to principle of operation of McLoughlin. See McLoughlin 2:4-15 (indicates providing a variable first and/or second clutch is an alternative to preceding preferred embodiments such as a dog clutch). See also McLoughlin 2:53-61 (providing a third mode that improves stability is preferable, but not required). Claim 1 of McLoughlin does not require a variable clutch, nor slip. 
Applicant argues “an overrunning clutch as disclosed by HUCKER cannot be variable an allow slip as required in the third mode”. As noted above, it is clear that the clutches of McLoughlin need not be variable for McLoughlin to be operated satisfactorily for its intended purpose and according to principle of operation of McLoughlin. McLoughlin does not require a variable clutch, nor one that slips; rather this is simply a feature of one embodiment. This is evidenced by the already discussed portions above. McLoughlin states “in the first and third modes of operation, the first and second clutches 42 and 44 may be” “a solid engagement type” (4:39-44). Further, McLoughlin expressly states the first and second clutches may preferably be “dog” clutches (2:6-12, 3:41-56). As will be appreciated by those of ordinary skill, a dog clutch (also known as a positive clutch or dog gears) is a type of clutch that couples two rotating shafts or other rotating components by engagement of interlocking teeth or dogs. The two parts of the clutch are such that one will push the other, causing both to rotate at the same speed and without slip. 
As of 11/19/2022 Wikipedia https://en.wikipedia.org/wiki/Dog_clutch provides the following definition: 

    PNG
    media_image1.png
    772
    896
    media_image1.png
    Greyscale

	For the above reasons, it would be clear to one of ordinary skill that the clutches of in fact need not be variable nor slip for McLoughlin to operated satisfactorily for its intended purpose and according to principle of operation of McLoughlin. The overrunning clutch of HUCKER need to be variable and allow slip. Moreover, argument of counsel that “An overrunning clutch as disclosed by Hucker cannot be variable and allow slip” amount to mere allegations that are not factually supported in the record. 
While unpersuasive for the reasons above, it appears that Applicant may be arguing at p. 6 (last paragraph) no overrunning clutch can be variable and allow slip; if so, it is respectfully requested that Applicant support this claim with appropriate evidence. It has been held that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145. If, however, Applicant is only referring only to bodily incorporation of Hucker, it is pointed out that rejections rely on the combined teachings of the prior art, which in this case include that the clutch may be variable (or may not be) as taught by McLoughlin. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See MPEP § 2145 (III). 
Arguments of counsel at page 7 amount to mere allegations that are not factually supported in the record. It has been held that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145. Moreover, the assertions appear to impose additional limitations that rare not present in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See MPEP § 2145 VI. Applicant asserts, without evidence, the second and third modes cannot be achieved with an overrunning clutch because “speed of the turbine and/or compressor would need to be controlled so that the electrical machine would act as a generator”. There is no evidence of record to suggest engine speed control would pose a problem. Speed control is common if not universal in gas turbine engines (such as in McLoughlin) and within the level of ordinary skill; moreover, matching an appropriate clutch to rotational speeds of the engine is within the level of ordinary skill as well. Applicant has not pointed to evidence in support of the assertions made. Moreover, the fact that is well within the level of ordinary skill to choose appropriate direction of rotation overrunning clutches, such as for a dual-shaft and motor configuration is evidenced by prior art of record (see e.g., MACKIN 14:42 to 15:17). McLoughlin discloses various types of clutches may be used of the invention to operated satisfactorily for its intended purpose and according to principle of operation of McLoughlin. It has been held that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Accordingly, the examiner disagrees with the unsupported assertion that modifying McLoughlin to include overrunning clutches would result McLoughlin's invention being unsatisfactory for its intended purpose or changing the principle of operation of McLoughlin's invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
November 19, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741